UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3134



CUMIS INSURANCE SOCIETY, INCORPORATED,

                                              Plaintiff - Appellee,

          versus

MARK A. RILEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-95-1024-A)


Submitted:   May 7, 1996                    Decided:   May 21, 1996


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Mark A. Riley, Appellant Pro Se. Amy Sanborn Owen, MILES & STOCK-
BRIDGE, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders granting

summary judgment to CUMIS Insurance Society, Inc., on Count One of

a Complaint charging Appellant with fraud; granting the Fed. R.

Civ. P. 41(a)(2) motion of CUMIS to dismiss Count Two, which al-

leged breach of fiduciary duty; and granting the motion of CUMIS to
dismiss Appellant's counterclaim. We have reviewed the record and

the district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. CUMIS Ins.
Soc'y v. Riley, No. CA-95-1024-A (E.D. Va. Nov. 8, 1995). We deny

the motion for stay pending appeal and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2